                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

DAVID A. ANAYA,

               Plaintiff,
vs.                                                           1:18-cv-00941-JAP-LF
THE COUNTY OF SOCORRO AND
SHERIFF WILLIAM ARMIJO AND DEPUTY
KYLE HALEY in their professional and individual capacities,

               Defendants.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION	

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

February 1, 2019. Doc. 8. The proposed findings notified the parties of their ability to file

objections within fourteen (14) days, and that failure to do so waived appellate review. Doc. 8 at

3. To date, the parties have not filed any objections, and there is nothing in the record indicating

that the proposed findings were not delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               8) are ADOPTED; and

       2.      Plaintiff’s complaint against the County of Socorro is DISMISSED without
               prejudice.


                                              _______________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE
